Title: Thomas Jefferson’s Account with and Receipt from William J. Miller, 22 November 1817
From: Miller, William J.
To: Jefferson, Thomas


                    William Miller
                          In A/c with T. Jefferson
                    
                        
                            1817 Jany 1st 
                            To Joel Yancey
                             
                            £1
                            –
                            0
                            –
                            3
                        
                        
                             〃 May. 10th 
                            To Dft on A Robertson
                            
                             15
                            –
                            0
                            –
                            0
                        
                        
                            
                        
                        
                            
                            
                            £16
                            –
                            0
                            –
                            3
                        
                        
                            Cr.
                            
                            
                            
                            
                            
                            
                        
                        
                            By 1 years Services as an overseer
                            
                            50
                            –
                            0
                            –
                            0
                        
                        
                            
                        
                        
                            Balance Due W. Miller
                            
                            £33
                            –
                            19
                            –
                            9
                        
                    
                    
                    Nov. 22. 17.
                    Recieved of Thos Jefferson an order on Gibson and Jefferson of Richmond for 116. D 61 C which, when recieved, will be in full discharge of the within account principal & interest.
                    
                        William Miller
                    
                